DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claims 22 as following: The IC structure of claim 21, wherein the third semiconductor portion does not contact the fourth semiconductor portion.
 
Please amend claims 23 as following: The IC structure of claim 21, wherein the third semiconductor portion contacts the fourth semiconductor portion.

Allowable Subject Matter
Claims 1-3, 5-7,21-34 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: a first semiconductor portion proximate in contact with an end of the first
semiconductor wire, a second semiconductor portion proximate in contact with an end of the second semiconductor wire, and a contact metal at least partially between the first semiconductor portion and the second semiconductor portion, wherein: the first semiconductor portion has a first surface in contact with facing the contact metal, the first surface is curved and not in contact with the channel region, and the second semiconductor portion has a second undulating surface in contact with facing the contact metal, and the second surface is curved and not in contact with the channel region.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al (US Pub No. 20190172755), Smith et al (US Pub No. 20180138291), Cheng et al (US Patent No. 10535733), Cheng et al (US Patent No. 11038044), Wang et al (US Patent No. 11276576), Orlowski et al (US Pub No. 2005023619).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895